Exhibit 10.9 (b)

 

FIRST AMENDMENT

TO THE RURAL CELLULAR CORPORATION

KEY EMPLOYEE

DEFERRED COMPENSATION PLAN

 

Effective as of May 1, 2001, Rural Cellular Corporation (the “Company”)
established the Rural Cellular Corporation Key Employee Deferred Compensation
Plan (the “Plan”), which Plan is now in full force and effect.  The Compensation
Committee of the Company’s Board of Directors now desires to amend the Plan in
certain respects and, to accomplish this, it has adopted the following
amendments to the Plan:

 

1.                             Section 1.12 of the Plan is amended in its
entirety, to read as follows:

 

“1.12                        Matching Contribution Percentage.  The percentage,
if any, that will be used in determining the amount of matching contributions to
be made on behalf of a Participant pursuant to Section 3.2(a).  The Matching
Contribution Percentage for a payroll period ending after December 31, 2001 will
be established by the Plan Administrator, acting in its sole and exclusive
discretion.  If the Plan Administrator does not establish a Matching
Contribution Percentage for any such payroll period, the Matching Contribution
Percentage for that payroll period will be 0%.”

 

2.                             Section 1.13 of the Plan is amended in its
entirety, to read as follows:

 

“1.13                       Matching Contribution Compensation Percentage.  The
maximum percentage of a Participant’s Compensation that may be contributed to
the Plan and to the Savings and Profit Sharing Plan as matching contributions
for any payroll period.  The Matching Contribution Compensation Percentage for a
payroll period ending after December 31, 2001 will be established by the Plan
Administrator, acting in its sole and exclusive discretion.  If the Plan
Administrator does not establish a Matching Contribution Compensation Percentage
for any such payroll period, the Matching Contribution Percentage for that
payroll period will be 3%.”

 

3.                             Section 1.18 of the Plan is amended in its
entirety, to read as follows:

 

“1.18                       Profit Sharing Contribution Percentage.  The
percentage, if any, that will be used in determining the amount of profit
sharing contributions to be made on behalf of a Participant pursuant to Section
3.2(b).  The Profit Sharing Contribution Percentage for a payroll period ending
after December 31, 2001 will be established by the Plan Administrator, acting in
its sole and exclusive discretion.  If the Plan Administrator does not establish
a Profit Sharing Contribution Percentage for any such payroll period, the Profit
Sharing Contribution Percentage for the payroll period will be 0%.”

 

The foregoing amendments are effective as of January 1, 2002.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer, this 22nd day of February, 2002.

 

 

RURAL CELLULAR CORPORATION

 

 

 

 

 

By 

/s/ Richard P. Ekstrand

 

 

 

Its President

 

The undersigned hereby consent to the adoption of the foregoing amendments
effective as of January 1, 2002.

 

1

--------------------------------------------------------------------------------


 

Date:  February 22, 2002

/s/ Richard P. Ekstrand

 

 

Richard P. Ekstrand

 

 

 

 

Date:  February 22, 2002

/s/ Ann K. Newhall

 

 

Ann K. Newhall

 

 

 

 

Date:  February 22, 2002

/s/ Wesley E. Schultz

 

 

Wesley E. Schultz

 

2

--------------------------------------------------------------------------------